Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, 14, 15, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 9, 12, 13, 16, 17, 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo et al, US Pub. No. 2009/0106059, herein referred to as "Megiddo" in view of Burhanuddin et al, US Pub. No. 2018/0330248, herein referred to as "Burhanuddin".
Regarding claim 1 Megiddo teaches:
a computer system (computer, e.g. ¶[0083] and Fig. 11); 
and a report manager in the computer system (system generates executive summaries, e.g. ¶[0028] and Abstract; see also ¶[0036] discussing sorting reports) 
wherein the report manager is configured: to identify a subset of data fields for inclusion in a new report (receive set of results, ¶[0039]; see also ¶[0031] discussing data in set of results);
to determine, using an artificial intelligence system in the computer system, the new report based on the subset of data fields (generates report containing information pertinent to the particular user, ¶[0074]; see also ¶[0028] noting executive summary is intended to provide a quick overview of information most likely of interest; see also ¶¶[0065], [0066], [0071] discussing machine learning),
wherein the intent is determined using a set of machine learning models (uses various machine learning techniques including neural network methodologies, ¶¶[0065], [0066], [0071])
trained from a set of existing reports (model is trained from previous collected data, ¶[0063] and system collects prior reports, ¶[0030])
and a taxonomy of Human Capital Management (HCM) information (stored data includes employees, supervisors, etc., a client list, supplier list, or other list of business contacts, ¶[0041]); 
to predict, using the artificial intelligence system based on the intent determined by the artificial intelligence system, a set of additional fields for the new report (generates report containing information pertinent to the particular user, ¶[0074]); 
and to display the set of additional fields in a graphical user interface on a display system (displays reports, e.g. ¶¶[0033], [0038]; see also ¶[0088] discussing out devices like displaces).  
However Megiddo does not explicitly teach but Burhanuddin does teach:
to determine, using an artificial intelligence system in the computer system, an intent for the new report (predicts user intent using machine learning, e.g. ¶¶[0056], [0094] to generate list of recommend reports, e.g. ¶[0101]).
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the executive reports of Megiddo with the predicted intent of Burhanuddin because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F. That is, Megiddo teaches generating customized reports for a user, e.g. Abstract.  One of ordinary skill would have recognized these reports could be further personalized by determining the intent of the user, e.g. as taught by Burhanuddin.
Regarding claim 4, the combination of Megiddo and Burhanuddin teaches all the limitations of claim 1 and Megiddo further teaches:
wherein in identifying the subset of data fields, the report manager is further configured: to receive a selection of the subset of data fields in a user input generated by at least one of a human machine interface or artificial intelligence system (set of data is filtered based on user specified information, ¶[0076]; see also ¶[0074] noting report emphasizes changes in user-specified information), 
wherein the subset of data fields is selected from data fields of human resources information generated in providing human resource services (filtering is based on user contact list, ¶[0076]; see also ¶[0041] employees, supervisors, etc., a client list, supplier list, or other list of business contacts).  
Regarding claim 5, the combination of Megiddo and Burhanuddin teaches all the limitations of claim 1 and Megiddo further teaches:
wherein the report manager is further configured: to identify the set of existing reports, each existing report comprising a selected subset of the data fields (model is trained from previous collected data, ¶[0063] and system collects prior reports, ¶[0030]), 
wherein the taxonomy and the set of existing reports comprise a training data set (model is trained from previous collected data, ¶[0063] and system collects prior reports, ¶[0030], and stored data includes employees, supervisors, etc., a client list, supplier list, or other list of business contacts, ¶[0041]). 
However Megiddo does not explicitly teach but Burhanuddin does teach:
and to train the machine learning model using the training data set to determine the intent of the new report and to determine the set of additional fields (trains model to infer intent based on past reports, ¶¶[0056]-[0057]).  
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the executive reports of Megiddo with the predicted intent of Burhanuddin because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F. That is, Megiddo teaches generating customized reports for a user, e.g. Abstract.  One of ordinary skill would have recognized these reports could be further personalized by determining the intent of the user, e.g. as taught by Burhanuddin.
Regarding claim 8, the combination of Megiddo and Burhanuddin teaches all the limitations of claim 1 and Megiddo further teaches:
wherein the report manager is further configured: in response to receiving a selection of a field from the set of additional fields (updates the customized data to reflect a user's modifications, ¶[0062]).
However the combination of Megiddo and Burhanuddin does not explicitly teach:
to redetermine, using the artificial intelligence system, the intent of the new report based on the subset and the field selected;  to determine, using the artificial intelligence system, a second set of additional fields in response based on the redetermined intent of the new report; and to display the second set of additional fields in the graphical user interface.
Nevertheless, it would have been obvious at the time of filing to redetermine the intent and determine a second set of additional data fields because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, claim 8 essentially recites repeating the steps of claim 1 based on user input and Examiner finds no evidence repeating the steps of claim 1 would produce new and unexpected results.

Claims 9, 12, 13, and 16 recite similar limitations as claims 1, 4, 5, and 8 and accordingly are rejected for similar reasons as claims 1, 4, and 5.

Claims 17, 20, 21, and 24 recite similar limitations as claims 1, 4, 5, and 8 and further recite computer-readable storage media and program code.  Megiddo teaches these limitations in ¶¶[0022]-[0023].  Accordingly claims 17, 20, and 21 are rejected for similar reasons as claims 1, 4, and 5.

Claim(s) 2, 3, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megiddo and Burhanuddin further in view of Regier et al, US Pub. No. 2019/0392541 herein referred to as "Regier".
Regarding claim 2, the combination of Megiddo and Burhanuddin teaches all the limitations of claim 1 and Megiddo further teaches:
wherein the taxonomy comprises a number of HCM domains including a human resources domain (stored data includes employees, supervisors, etc., a client list, supplier list, or other list of business contacts, ¶[0041]).  
However the combination of Megiddo and Burhanuddin does not teach but Regier does teach:
a payroll domain (payroll, ¶[0457] and Fig. 8, ref. char. 82F) 
a time domain (timekeeping Fig. 8, ref. char. 82F), 
a benefits domain (representative of employees, Fig. 8, ref. char. 82F)
a performance management domain (termination, Fig. 8, ref. char. 82F)
a training & development domain (training, ¶[0386]), 
and a talent acquisition domain (application process, Fig. 8, ref. char. 82F)
Further, it would have been obvious before the effective filing date of the claimed invention, to combine the executive reports with predicted intent of Megiddo and Burhanuddin with the personnel information of Regier because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F. That is, Megiddo teaches generating customized reports for a user based on user information , e.g. ¶[0041].  One of ordinary skill would have recognized these reports could be further by analyzing further data relevant to the business, e.g. the data listed in Regier.
Regarding claim 3, the combination of Megiddo,  Burhanuddin, and Regier teaches all the limitations of claim 2 and does not explicitly teach:
wherein each HCM domain comprises a set of categories related to a corresponding HCM domain; wherein the payroll domain comprises a set of HCM domains including compensation, liens & garnishments, information, direct deposit, and taxes; wherein the human resources domain comprises a set of HCM domains including organization structure, employee, lifecycle transactions, job profile, policies, grievances, authorization, and cost center; wherein the time domain comprises a set of HCM domains including scheduling, attendance, and balance; wherein the benefits domain comprises a set of HCM domains including plans, costs, retirement, enrollments, dependents, and insurance; wherein the performance management domain comprises a set of HCM domains including reviews, succession planning, goals, recognition, and rewards; wherein the training & development domain comprises a set of HCM domains including education, training, and compliance; and wherein the talent acquisition domain comprises a set of HCM domains including requisitions, job postings, applications, talent profile, and referrals.  
Nevertheless the limitations of claim 3 are obvious in light of Megiddo, Burhanuddin and Regier because Examiner takes official notice that a taxonomy including all the data listed claim 3 is common knowledge, see MPEP 2144.03.  That is, Examiner takes official notice that human resource administration systems are known in the art and organize the claimed data in manners sufficiently similar the recitations of claim 3 that claim 3 is obvious.

Claims 10, 11, 18, and 19 recite similar limitations as claims 2 and 3 and accordingly are rejected for similar reasons as claims 2 and 3.

Allowable Subject Matter
Claims 6, 7, 14, 15, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frankland et al, US Pub. No. 2002/0026339 teaches a similar method of generating reports
Chmiel et al, US Pub. No. 2013/0173649 teaches a similar method of generating reports

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629